DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to newly found reference Byers being used in combination with Kunisetty and Hua in the current rejection. See the new rejection below.

Double Patenting
Claims 1-22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,834,451. Although the 
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, 14, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0365735 to Kunisetty (“Kunisetty”) in view of US PG Pub 2015/0143404 to Byers (“Byers”) and US PG Pub 2007/0204310 to Hua (“Hua”).
Regarding claim 1, “A system, comprising: a media items scheduling and packaging system configured to schedule and distribute one or more channels for view on a plurality of consumer devices” reads on the system that creates an annotation of the reference video relative to the primary video by extracting, searching, comparing and referencing program information (abstract, ¶0024) disclosed by Kunisetty and represented in Fig. 3.
As to “wherein the media items scheduling and packaging system comprises one or more circuits configured to: receive programming media 
As to “extract contextual data from program-specific information associated with the programming media content” Kunisetty discloses (¶0009, ¶0014) that the closed captioning text (contextual data) is extracted from a source video transport stream of the primary video program as represented in Fig. 1 (element 12).
As to “determine a plurality of candidate spots in the programming media content based on at least the contextual data and a recognized pattern…of one or more characters in the video stream of each of a plurality of potential non-programming media items” Kunisetty discloses (¶0023) a video transport stream (primary video 38) which is analyzed and the segments 40, 42, 44, 46 (candidate spots) are determined for inserting the annotations (non-programming media items) as represented in Fig. 2; four different segments 40, 42, 44 and 46 of the transport stream 38 are shown along a timeline of the stream. In the illustrated example, segments 40 and 44 each includes an annotation to a first reference video program 48, segment 42 includes an annotation to a third reference video program 52, and segment 46 includes an annotation to a second reference video 50. Thus, according to an embodiment, the references to the related video programs are provided at the segment level of the primary video program and not merely to the primary video program as a whole.  Kunisetty further discloses 
Kunisetty meets all the limitations of the claim except “determine a plurality of candidate spots in the programming media content based on at least the contextual data and a sentiment type associated with video stream of each of a plurality of potential non-programming media items, wherein the sentiment type is determined based on a recognized pattern of a facial expression in a part of one or more characters in the video stream.”  However, Byers discloses (¶0029, ¶0035, ¶0036) that using the multimodal sentiment analysis unit, the system detects emotional context of scene in the programming content, and further analysis the images of advertisement to determine an emotional context of one or more scenes in the advertisement as represented in Fig. 3 (elements 322, 324); (¶0020) the multimodal sentiment analysis detects different expressions from characters by analyzing images as represented in Figs. 1 and 2.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty’s system by determining emotional/sentiment type by recognizing facial expression in a character associated with a video stream of the advertisement as taught by Byers in order to automatically analyze images of both programming content and advertisements to provide promotional content to target audience (¶0002).
Combination of Kunisetty and Byers meets all the limitations of the claim except “dynamically generate, based on at least a set of constraints, a schedule 

Regarding claim 2, “The system according to claim 1, wherein the one or more circuits are further configured to parse the program-specific information associated with the programming media content of the one or more channels based on a plurality of natural language processing techniques” Kunisetty discloses (¶0014) that automatically generating information of related video program references for a primary video program. Closed captioning text is extracted in step 12 from a source video transport stream 14 of the primary video program. For each segment of the primary video program, a search 16 of the 

Regarding claim 5, “The system according to claim 1, wherein each of the plurality of non-programming media items is associated with at least one of a media content source, media item information, a plurality of users, or a playback duration” Hua discloses (¶0019) that the system selects ads based on users’ demographics; (¶0035) each ad-clip included embedded URL link to corresponding website (content source); (¶0038) the advertiser manages how ad(s) will be inserted to the stream.

Regarding claim 13, see rejection similar to claim 1.

Regarding claim 14, see rejection similar to claim 2.

Regarding claim 17, see rejection similar to claim 5.

claim 21, see rejection similar to claim 1.

Regarding claim 22, see rejection similar to claim 1.

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Byers and Hua as applied to claims 1 and 13 above, and further in view of US PG Pub 2014/0046661 to Bruner (“Bruner”).
Regarding claim 3, “The system according to claim 1, wherein the one or more circuits are further configured to: determine an advertiser based on the contextual data; and receive the plurality of non-programming media items associated with the advertiser” Hua discloses (¶0038) Operations of block 406 correspond to video ad platform's extraction of metadata from the source video and ad-clips. At least a portion of this metadata may have been provided by tagging operations, where an administrator (e.g., the content provider/owner, advertiser, etc.) inserted tags into the source video and/or respective ones out of the ad-clips. Operations of block 408 correspond to matching respective ones of the ad-clips to segments in the source video that are adjacent to video ad-clip insertion points that are defined, for example, with respect to a timeline associated with the source video. These matching operations are performed online, during playback/streaming of the source video for presentation to a viewer. In one implementation, these matching operations match information in a profile associated with the viewer to content and the ad-clips as represented in Fig. 4.


Regarding claim 4, “The system according to claim 1, wherein the one or more circuits are further configured to determine the sentiment type of each of the plurality of non-programming media items based on a match between media item metadata associated with each of the plurality of non-programming media items…” Byers discloses (¶0029, ¶0035, ¶0036) that using the multimodal sentiment analysis unit, the system detects emotional context of scene in the programming content, and further analysis the images of advertisement to determine an emotional context of one or more scenes in the advertisement as represented in Fig. 3 (elements 322, 324); (¶0020) the multimodal sentiment analysis detects different expressions from characters by analyzing images as represented in Figs. 1 and 2.


Regarding claim 15, see rejection similar to claim 3.

Regarding claim 16, see rejection similar to claim 4.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Byers and Hua as applied to claim 1 above, and further in view of US PG Pub 2015/0348091 to Haberman (“Haberman”).
Regarding claim 6, combination of Kunisetty, Byers, and Hua meets all the limitations of the claim except “The system according to claim 1, wherein the one or more circuits are further configured to dynamically generate the schedule of the at least one potential non-programming media item at the at least one candidate spot based on social media data associated with social media behavior of a plurality of users associated with the plurality of consumer devices.”  

Regarding claim 18, see rejection similar to claim 6.

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Byers and Hua as applied to claim 1 above, and further in view of US PG Pub 2008/0263583 to Heath (“Heath”).
claim 7, combination of Kunisetty, Byers, and Hua meets all the limitations of the claim except “The system according to claim 1, wherein the one or more circuits are further configured to analyze the contextual data based on content recognition detection of the programming media content of the one or more channels, and wherein the programming media content corresponds to at least one of a live feed or pre-stored video-on-demand (VOD) assets.”  However, Heath discloses (¶0034, ¶0035) that the content can be a video file or a video feed from a content provider and the content recognition analysis can be done; (¶0037) text from closed caption or subtitle data of the video is extracted from the video file.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Byers, and Hua’s systems by using content recognition analysis on live/VOD content as taught by Heath in order to use text from the closed caption data as a supplement to or a substitute for automatic speech recognition (¶0037).

Regarding claim 11, combination of Kunisetty, Byers, and Hua meets all the limitations of the claim except “The system according to claim 1, wherein the program-specific information corresponds to closed captions associated with live feed of the programming media content of the one or more channels.”  However, Heath discloses (¶0034, ¶0035) that the content can be a video file or a video feed from a content provider and the content recognition analysis can be done; (¶0037) text from closed caption or subtitle data of the video is extracted from the video file.  Therefore, it would have been obvious to one of the ordinary skills in 

Regarding claim 12, combination of Kunisetty, Byers, and Hua meets all the limitations of the claim except “The system according to claim 1, wherein the program-specific information corresponds to closed captions associated with pre-stored video-on-demand (VOD) assets.”  However, Heath discloses (¶0034, ¶0035) that the content can be a video file or a video feed from a content provider and the content recognition analysis can be done; (¶0037) text from closed caption or subtitle data of the video is extracted from the video file.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Byers, and Hua’s systems by using content recognition analysis on live/VOD content as taught by Heath in order to use text from the closed caption data as a supplement to or a substitute for automatic speech recognition (¶0037).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Byers and Hua as applied to claim 1 above, and further in view of US PG Pub 2016/0357362 to Gauci (“Gauci”).
Regarding claim 8, “The system according to claim 1, wherein the one or more circuits are further configured to: determine the plurality of candidate spots 
Combination of Kunisetty, Byers, and Hua meets all the limitations of the claim except “detect an upcoming inbound trigger in the programming media content.”  However, Gauci discloses (¶0025-¶0028) that a triggering event is detected; a list of events that are triggering events can be stored on the device; an application associated with the triggering event is identified, and an action is performed in associated with the application as represented in Fig. 1.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Byers, and Hua’s .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Byers and Hua as applied to claims 1 and 13 above, and further in view of US PG Pub 2006/0259455 to Anderson (“Anderson”).
Regarding claim 9, “The system according to claim 1, the second non-programming media items correspond to a media content source” Hua discloses (¶0035) each ad-clip included embedded URL link to corresponding website (content source); (¶0038) the advertiser manages how ad(s) will be inserted to the stream as represented in Fig. 4.
Combination of Kunisetty, Byers, and Hua meets all the limitations of the claim except “wherein the set of constraints comprises at least one of a count of first non-programming media items of the plurality of non-programming media items for insertion in a defined time duration of the programming media content, a minimum or maximum count of second non-programming media items of the plurality of non-programming media items, a media content identifier to differentiate between similar product items corresponding to different brands, break duration limits, or a time separation.”  However, Anderson discloses (¶0121) the serving limits on the content-relevant ads, including the predetermined number of times over a predetermined time period for inserting the ads; (¶0049) a document/media identified corresponding to each 

Regarding claim 19, see rejection similar to claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Byers and Hua as applied to claims 1 and 13 above, and further in view of US PG Pub 2011/0288907 to Harvey (“Harvey”).
Regarding claim 10, “The system according to claim 1, wherein the one or more circuits are further configured to wherein the plurality of consumer devices receives the programming media content that includes the dynamically generated schedule of the at least one potential non-programming media item for the at least one candidate spot” Hua discloses (¶0036) while communicating the source video to the user, automatically insert ad-clips that have been determined to be contextually and/or relevant to the user profile at any statically defined insertion points that are defined with respect to a timeline corresponding to the source video as represented in Fig. 3 (element 314).  
Combination of Kunisetty, Byers, and Hua meets all the limitations of the claim except “determine an engagement index of a plurality of users associated 

claim 20, see rejection similar to claim 10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425